Citation Nr: 1134156	
Decision Date: 09/13/11    Archive Date: 09/22/11

DOCKET NO.  08-39 767	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for loss of a testicle, to include as due to herbicide (Agent Orange) exposure.   

2.  Entitlement to an increased disability rating greater than 0 percent for bilateral hearing loss.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Paul S. Rubin, Counsel



INTRODUCTION

The Veteran had active military service from April 1966 to April 1970.  

This matter comes to the Board of Veterans' Appeals (Board) on appeal from March 2008, May 2009, and September 2009 rating decisions issued by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.  

The appeal is REMANDED to the RO in St. Petersburg, Florida.  VA will notify the appellant if further action is required.


REMAND

In his November 2008 Substantive Appeal (on a VA Form 9), the Veteran requested a Board videoconference hearing.  A Board videoconference hearing was scheduled for May 31, 2001, at the St. Petersburg RO, and a letter was sent to the Veteran in March 2011 advising him of the hearing date, time, etc.  See 38 C.F.R. §§ 19.76, 20.704(b), 20.705.  However, in a May 13, 2011 Report of Contact, two weeks prior to the hearing, the Veteran asked that the hearing be rescheduled because his daughter's wedding was scheduled for the same week in Hawaii.  In addition, in a May 27, 2011 statement, a few days prior to the hearing, the Veteran requested that the videoconference hearing be moved to the Columbia, South Carolina RO, since he was about to move to South Carolina permanently.  

The Board finds that another videoconference hearing should be rescheduled for the Veteran at the RO in Columbia, South Carolina.  See 38 C.F.R. § 20.704(c).  In this vein, requests for a change in a hearing date may be made at any time up to two weeks prior to the scheduled date of the hearing if good cause is shown.  Such requests must be in writing, must explain why a new hearing date is necessary, and must be filed with the office of the official of [VA] who signed the notice of the original hearing date.  Examples of good cause include, but are not limited to, illness of the appellant and/or representative, difficulty in obtaining necessary records, and unavailability of a necessary witness.  If good cause is shown, the hearing will be rescheduled for the next available hearing date after the appellant or his or her representative gives notice that the contingency which gave rise to the request for postponement has been removed.  38 C.F.R. 
§ 20.704(c).  

In this regard, the Board concludes that good cause is shown for the Veteran's timely request for a change in the hearing date due to his daughter's wedding, and that another videoconference hearing should be rescheduled for the Veteran at the RO in Columbia, South Carolina.  Id.  A remand to the RO in St. Petersburg, Florida is required to effectuate his hearing request.     

Accordingly, the case is REMANDED for the following action:

Schedule the Veteran for a videoconference hearing at the RO in Columbia, South Carolina, with appropriate notification to him.  The Veteran has stated that he is moving to South Carolina.  See May 27, 2011 statement.  A copy of the notice to the Veteran of the scheduling of the hearing should be placed in the record.  If the Veteran withdraws his hearing request or fails to report for the scheduled hearing, also document this in his claims file, and then return the case to the Board for further review.  

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).
These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other 

appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).



_________________________________________________
A. BRYANT
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2010).


